DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
	Grimm discloses:
A method for estimating a tire property of a vehicle based on tire-to-road friction properties for a fleet of vehicles, the method comprising.  Paragraph [0034] describes a threat level equation that can be calculated based off a weight average of a specific property.  Paragraph [0062] describes that this property could be the coefficient of friction.
determining a tire-to-road friction for a plurality of vehicles, belonging to a fleet of vehicles, at a plurality of specified locations.  Paragraph [0071] describes a server 630 that continuously computes a road friction estimate based on the data from a multitude of vehicles 610.  This meets the claim because as cited in the specification, paragraph [0010], a fleet of vehicles includes vehicles similar enough that the tire-to-road friction are comparable within the fleet.  The multitude of vehicles 610 meet the claim because the vehicles 610 are compared 
determining a reference tire-to-road friction for the fleet of vehicles at each of the plurality of specified locations as a weighted average of friction values determined at the respective specified location.  Paragraph [0073] describes a server 630 that calculates the road friction estimates based on current friction estimates from vehicles 610, historical friction estimates from vehicles 610, and other data generated, such as from digital maps and weather conditions.
in a vehicle, determining a current tire-to-road friction at a first location being one of the plurality of specified locations.  Paragraph [0071] describes a multitude of vehicles 610 that record their local road friction data to a server 630.  The server 630 then continuously computes and updates a road friction estimate for a plurality of locations based on the data sent from the vehicles 610.
and estimating a tire property of the vehicle based on the determined difference.  Paragraph [0034] describes a threat level equation that can be calculated based off a weight average of a specific property.  Paragraph [0062] describes that this property could be the coefficient of friction.
Grimm does not disclose determining the difference between the current tire-to-road friction and the reference tire-to-road friction.
Hirotada teaches:
determining a difference between the current tire-to-road friction and the reference tire-to-road friction the fleet for the first location.  Paragraph [0073] 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to incorporate the teachings of Hirotado to show determining the difference between the current tire-to-road friction and the reference tire-to-road friction.  One would have been motivated to do so to ascertain the difference of the current road condition from the reference road condition.
Grimm and Hirotada do not teach a confidence value of the determined tire-to-road friction and a weight used to determine the reference friction based on the confidence value of each determined tire-to-road friction.
Falconer teaches:
The method according to claim 1, wherein determining a tire-to-road friction for a vehicle further comprises determining a confidence value of the determined tire-to-road friction and wherein a weight used to determine the reference friction is based on the confidence value for each determined tire-to- road friction.  Column 2, lines 60 - 65 describe multiple methods that are multiplied by confidence factors to produce confidence estimates.  These higher confidence estimates are given more weight when estimating the coefficient of friction of the path of the vehicle.
 to incorporate the teachings of Falconer to show a confidence value of the determined tire-to-road friction and a weight used to determine the reference friction based on the confidence value of each determined tire-to-road friction.  One would have been motivated to do so because this way malfunctioning sensors and the such will not affect the value of the reference friction.
However, the prior art of record fails to teach:
determining a difference between the current tire-to-road friction determined in the vehicle and the reference tire-to-road friction determined for the fleet for the first location.
This is allowable because Hirotada only teaches a reference tire-to-road friction for a first location and not a reference tire-to-road friction determined for the fleet.
	Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665